Citation Nr: 0433128	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  00-06 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1963 to December 
1963, and from May 1968 to July 1970; he was in Vietnam, 
primarily as a field artillery officer with an aviation 
battalion, from October 23, 1969 to June 27, 1970; and served 
in the central highlands area of Pleiku and later An Khe, 
both of which sites received multiple barrages of sniper and 
sapper fire, small arms, rockets and artillery; he 
experienced an ambush during his first patrol out of Pleiku, 
engaged in firefights with enemy guerilla troops and 
regulars, saw numerous casualties, and witnessed and was 
almost a victim of one or more fragging incidents.

Nonservice-connected pension benefits have been in effect 
since December 18, 1991.

This appeal to the Board of Veterans Appeals (the Board) was 
initially taken from action by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which granted service connection for PTSD and 
assigned a 10 percent rating.  The veteran moved to Florida, 
and the case came before the Board from the VARO in St. 
Petersburg, Florida, which now retains jurisdiction.  

In a decision in February 2000, the VARO increased the rating 
to 30 percent.

The veteran provided testimony before a Veterans Law Judge in 
April 2001; a transcript is of record.

The Board remanded the case in June 2001, after which the 
VARO increased the rating to 50 percent.  

The aforementioned increased ratings by the VARO were all 
assigned from the original date of the grant of service 
connection, November 23, 1999. 

The rating now assigned is not the maximum available, so the 
issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

During the course of the current appeal, the veteran has 
raised the issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  Although the action taken by the Board 
herein will serve to resolve that question in a schedular 
rather than extraschedular manner, the TDIU issue is not, per 
se, part of the current appeal.

The evidence most recently received on December 9, 2004 by 
the Board was attached to a VA Form 21-4238 from the veteran, 
and included his own detailed statement and another report 
from two care-givers from the Vet Center dated November 24, 
2004; this has been reviewed and is now filed in the claims 
folder.




FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran's PTSD alone reasonably results in total 
occupational and social impairment.



CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD are met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 1991 & Supp. 2003); 38 
C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran and those acting on his 
behalf have been apprised thereof throughout, and in their 
testimony and other communications, they have indicated an 
understanding of what is required and who is responsible for 
obtaining what evidence.  With regard to the appellate issue, 
the Board finds that adequate safeguards have been 
implemented as to protect the veteran's due process rights 
and that to proceed with a decision in this issue at the 
present time does not, in any way, work to prejudice the 
veteran or his entitlements.


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  Separate 
diagnostic codes identify the various disabilities.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2003), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background

Extensive private and VA psychiatric evaluations are in the 
file for comparative purposes.  The veteran has been seen for 
counseling of a variety of types, reports from which are also 
of record.  He has a history of problems with self-medicating 
himself with alcohol and has been seen for a variety of 
alcohol-related secondary problems including seizures and 
withdrawal symptoms.  He detoxified in 1991 after which he 
had his initial seizures.

He was referred by the Vet Center to a VA psychological 
evaluation on several dates in 1994, report from which is of 
record.  After one instance when he stopped drinking in 1996, 
he lived in transitional housing and continued to be seen by 
a psychologist at the Vet Center.  Various medications have 
been prescribed.  When he was drinking heavily, alcohol abuse 
was his primary diagnosis.  When sober, the veteran's primary 
psychiatric diagnosis has been PTSD.  

On a private psychological assessment in January 1997, it was 
concluded, after evaluating all of the records and history, 
that his Vietnam experiences had indeed "seriously affected 
his post-service adjustment and his ability to maintain 
relationships, to seek and maintain gainful employment, and 
by the continued presence of anxiety symptoms".  [emphasis 
added]

On VA psychiatric evaluation in November 1997, it was noted 
that his longest post-service employment had been for 10 
years as a surveyor for an engineering firm.  Since 1991, he 
said he had had more and more trouble maintaining employment 
because of an inability to get along with his supervisors and 
fellow co-workers.  He was living with a girlfriend and did 
chores around the house where he spent most of his time 
during the day, and occasionally would drive around or watch 
television for entertainment.  He had few friends and did not 
interact socially other than with his girlfriend and her 
family.  He had monthly contact with his children, and no 
contact with his siblings.  He said that since he had stopped 
using alcohol, he had had increased symptoms of depression.  
The examiner noted depressed mood, recurrent and negative 
ideation, irritability, social isolation, loss of interest in 
positive activities, and thoughts of death.  He was noted to 
have experienced events outside the normal range of 
experiences, and demonstrated nightmares of these events 
about once a week, with intrusive ideation several times a 
week.  

He had avoidant behavior with regard to military service, and 
had diminished interest and a feeling of detachment from 
others; he had sleeping difficulties, irritability and 
outbursts of anger, with hypervigilance with physiological 
reactivity upon exposure to events which reminded him of 
service.  He was diagnosed as having PTSD along with 
dysthymic disorder and alcohol dependence in full sustained 
remission.  He was noted to have organic problems such as 
liver dysfunction, high blood pressure and arterial 
sclerosis.  His Global Assessment of Functioning (GAF) was 
65.  

However, the examiner noted that he had some occupation and 
social impairment with occasional increase in PTSD severity 
and depression which caused decreased work efficiency and 
produced intermittent inability to perform occupational tasks 
which have made it difficult for him to maintain employment.  
These symptoms include depressed mood, anxiety, sleep 
disturbance and irritability.  (emphasis added)

On VA examination in November 1999, the veteran noted that he 
had started outpatient care in the early 1970's, and both he 
and his then wife had been seen for counseling.  After 
alcohol withdrawal in 1991, he had been seen for a seizure.  
Since then he had periodically seen a VA abuse counselor.  He 
had also worked briefly as a surveyor but quit after he had a 
flashback when a machete he was using to clear a path hit 
something and sounded like a gun.  He and his girlfriend were 
loners and did not socialize with anyone but her family.  He 
said he had not been drinking for some years.  

On examination, he stated that he had trouble controlling his 
anger.  In fact, he had ended up at the VA anger management 
group when he had blown up over trouble getting his papers.  
He was swearing and hollering and generally causing a scene 
which required them to call security.  Even the next day he 
was angry over the incident.  He experienced nightmares for 
which he had some help with his medications.  He also had 
flashbacks, and to prevent such problems, he avoided Vietnam 
movies, etc.  He said he was able, but preferred not, to talk 
about his military experiences.  He admitted to having 
problems with crowds; he would become nervous and look over 
his shoulder.  He did not trust anyone and was careful to 
keep his distance from others.  He had problems with 
supervisors or authority figures, so he felt that maybe he 
could work in something for himself.  Diagnosis was PTSD with 
alcohol dependence in full remission.  GAF was 60.  The 
examiner noted that occupational problems in the past had 
centered around his drinking, but even when sober, he still 
had problems with authority figures.  

VA clinical progress notes from May to November 1999 are also 
of record for comparison.

At the hearing held before a Veterans Law Judge in April 
2001, the veteran testified that he had a number of jobs soon 
after service including as a bridge inspector, doing 
hydrographic surveying, and was a member of the National 
Guard.  He was also having family problems and he quit all 
his jobs.  Tr. at 3.  He indicated that he had used alcohol 
to self-medicate himself, but that he is now sober.  He has 
also tried various odd jobs like working at a gas station, 
engineering, survey work, driving a taxi, none of which he 
could do because of dealing with people, particularly those 
in a supervisory position.  Tr. at 4-5.  He testified that he 
had actually had flashbacks on the job including one when 
they were using a machete and even though everyone was being 
careful, someone hit his machete and it drove him crazy.  Tr. 
at 6.  He said he had tried some little jobs since the last 
job, including driving a Tampa International Airport shuttle 
but he could not even do that right, i.e., there were too 
many people, all giving orders, yelling at him, and he was 
confused, disoriented and agitated, and quitting was the only 
way he knew how to escape.  Tr. at 6-7, 12-13.  His marital 
life had suffered from his Vietnam experiences, he was unable 
to adjust to civilian life with his first wife, and his 
second wife had been a serious problem for 
him and that his anger had caused other problems, including 
at work, as reflected in earnings.  Tr. at 13-14.  He had 
even tried doing service work with older people and was 
unable to get along or deal with their idiosyncrasies or the 
supervisors.  Tr. at 14.  He reiterated that he did not trust 
anyone.  Tr. at 15.  He also indicated that although he had 
some organic problems, and hcigarette and alcohol abuser until she 
died, and he now never heard from his now 23 year old son by 
that second marriage, and the kids by his first marriage were 
in contact about once a year or so.  Tr. at 7-8.  

He stated that he had been married to another woman since 
1999, and she was the best thing that had happened to him in 
years.  Tr. at 8.  Since he had terminated the airport 
shuttle job about a month before, he now stayed home and did 
things around the house while his wife worked.  Tr. at 9.  He 
had to stay away from crowds in stores but they lived near an 
island that was secluded or went to a pool where there were 
no other people.  Tr. at 9.  He said he preferred to be 
isolated and had no friends but his wife.  Tr. at 9-10.  
Their only entertaining was for her family.  Tr. at 10.  He 
said that he preferred to associate with flowers and birds 
than people; he would take medications to sleep, and had been 
taking Trazedone since 1999.  Tr. at 10-11.  He stated that 
clanging noises startled him, as they reminded him of the 
boats in service, or closing the breach on a howitzer or 
serving in a 155 battalion.  Tr. at 11.  He indicated that he 
received ongoing mental health care at the VA outpatient 
facility.   Tr. at 11.

He reflected that anger continues to be a ad had a heart attack, it was the 
PTSD that drove him up the wall and gave him occupational 
difficulties.  Tr. at.17.

The veteran submitted several documents relating to his prior 
employment, the wages associated therewith, documentation for 
which he provided, and which is in the file.

One statement from an employer was related to how the veteran 
was unable to do the part-time work (as a server) even with 
extra training and help, notwithstanding the veteran was 
eager to do a good job and be a profitable worker.

A statement is of record from the Vet Center, dated in 
January 2002, signed by both a clinical psychologist and a 
counselor, to the effect that the veteran had been seen in 
individual therapy sessions from June to September 2001.  
During that time, he had struggled with PTSD symptoms, and 
reported nightmares, night sweats, startle response, 
intrusive thoughts and flashbacks as well as hypervigilance 
related to his military experiences.  He also reported 
experiencing chronic anxiety and depressive symptoms.  The 
intensity of his PTSD symptoms was felt to result in 
significant occupational and social impairment and due to the 
chronic nature thereof, his prognosis for improvement was 
limited.  [emphasis added]

Ongoing clinical reports are in the file for comparison.

On VA evaluations in 2004, he was noted to have had to 
experience the problems associated with the death of a 
brother and the funeral, etc., and family concerns.  Holidays 
for 2003 had been "so, so".  However, he had also been 
bombarded by current Iraqi and Afghanistan combat materials 
which were intrusive and stirred up his PTSD symptoms.  
Several months later, he was noted to have ongoing problems 
with anger, underlying depression, intrusive memories of 
combat, persistent nightmares, and was tearful during the 
visit.  His acute grief over the death of his brother was 
exacerbating his PTSD and he was otherwise having a hard time 
dealing with any people.  GAF was 55.  

On VA examination in June 2004, it was noted that he had 
arrived from the psychiatric ward where he had been admitted 
the prior week.  He had been admitted through the emergency 
room, intoxicated, and after detoxification and withdrawal, 
had been seen for recurrent symptoms.  The records were 
available, and he confirmed his prior work and social 
histories, cited above.  His mood on examination was "ugly", 
and he reported a history of violent behavior, some of which 
were alcohol related.  He had had one incident at the 
American Legion Post where he ended up punching someone who 
had taken offense at his being a Vietnam veteran.  He noted a 
history of abuse as a child, and said that the brother who 
had recently died had been closest to him and they had shared 
a lot.  His GAF was said to be 60.  The examiner opined that 
his unemployability was said to be due primarily to his 
alcohol problems.

Social Security Administration records are in the file.


Analysis

The Board has extensive data with which to assess the 
veteran's current psychiatric situation.  There is no 
question that his overall mental health has deteriorated.  

From an adjudicative standpoint, and albeit acknowledging 
that he has had some bad and some even worse times, whatever 
the identity of the mental health picture, it has existed on 
a fairly regular continuum since his claim was filed, and 
accordingly, the use of Fenderson tenets for different 
ratings during that period of time is not required herein.

The veteran has documented exposure to combat violence and 
PTSD.  He has been documented as having a diagnosis of PTSD.  
On some occasions, this is the only diagnosis; on other 
occasions, he has a history of alcohol abuse.  This was under 
excellent control for years until his closest brother 
recently died, and he fell off the wagon due to the extra 
stress of that event and dealing with the problems associated 
therewith.

The issue with which the Board must be concerned is whether 
his PTSD, in and of itself, is responsible for his social and 
occupational impairments.

For years after service, the veteran had many jobs but was 
unable to remain gainfully employed for very long due to 
stresses on the job and with other personnel, including 
supervisors, or in the case of his taxi and shuttle jobs, 
clients.  This is also true of the most minimal part-time job 
he tried, that of being a lunch server at an elder-citizen's 
facility.  The Board appreciates that his employer has been 
candid in assessing his total inability to do that marginal 
job even though the veteran expressed a seemingly genuine 
eagerness to do so, and the employer provided extra help and 
extra training.

He last worked in a salaried job with the airport shuttle, 
and was unable to cope with numerous aspects of that job.  
However, the issue is not what caused him to lose that job, 
but whether his service-connected disability renders him 
unable to work.  The Board finds that there is a reasonable 
basis for finding that it does.  That he is unemployable was 
confirmed by several expert opinions.  And while there has 
been some suggestion that his resorting to alcohol has been a 
recent difficulty, it is clear that even when he is entirely 
sober, which he was for an extended period, and is now again, 
he is still so severely handicapped in both social and 
industrial venues that he is unable to maintain or retain 
employment.

The Board is grateful for insightful communications from 
those who have treated and tested him, as well as through his 
own testimony which the Board finds to be entirely credible.  
This has shed enormous light onto his overall situation and 
mental health status.  

The Board finds that with resolution of all doubt in his 
favor, his symptoms more nearly than not fulfill the criteria 
for a 100 percent schedular evaluation for PTSD.





ORDER

Entitlement to a rating of 100 percent for PTSD is granted 
subject to the regulatory criteria relating to the payment of 
monetary awards.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



